Judgment in favor of defendant Truck Transportation Co,, Inc,, reversed on the law and a new trial granted, with costs to the plaintiff to abide the event. Judgment against defendants Adams and Haringer and order denying motion for a new trial affirmed, With costs. Memorandum; We think there was sufficient evidence to present a question for the jury ás to whether the driver Haringer was not the ad hoc employee of the Truck Transportation Company, Ind., under the rule as stated in Charles v. Barrett (233 N. Y. 127), and that the questions of negligence and contributory negligence were for the jury. All concur, (One judgment dismissed the complaint as to the defendant Truck Transportation Co., Inc, The other judgment awarded damages against the other defendants for death of plaintiff's intestate caused by the negligent operation Of a truck. The order denied the motion of two defendants for a new trial on the minutes.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.